 1                                      UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3                                                      ***

 4

 5    JAMES MCDANIEL,                                      3:19-cv-00101-RCJ-WGC

 6                         Plaintiff,
                                                           REFERRAL TO PRO BONO PROGRAM
 7    vs.

 8
      JAMES DZURENDA, et al.,
 9

10
                            Defendants.

11
            This case is referred to the Pro Bono Program (“Program”) adopted in General Order 2019-07 for
12
     the purpose of and identifying counsel willing to be appointed as pro bono counsel for Plaintiff. The scope
13
     of appointment shall be for all purposes through the conclusion of trial. By referring this case to the
14
     Program, the court is not expressing an opinion as to the merits of the case. Accordingly,
15

16
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment

17   of counsel for the purposes identified herein.

18          IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono Liaison.

19          DATED: April 8, 2020.

20                                                        ____________________________________
                                                          WILLIAM G. COBB
21
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25
